 
 
I 
108th CONGRESS
2d Session
H. R. 5210 
IN THE HOUSE OF REPRESENTATIVES 
 
October 5, 2004 
Mr. Filner introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To provide a monthly allotment of free telephone calling time to members of the United States Armed Forces deployed outside of the United States who are directly supporting Operation Iraqi Freedom or Operation Enduring Freedom. 
 
 
1.Short titleThis Act may be cited as the Troops Phone Home Free Act of 2004. 
2.FindingsThe Congress finds the following: 
(1)The United States Armed Forces are the finest in the world. 
(2)Members of the Armed Forces are bravely placing their lives in danger in Operation Iraqi Freedom and Operation Enduring Freedom. 
(3)Their families and loved ones are making sacrifices at home in support of members of the Armed Forces abroad. 
(4)Telephone contact with family and friends provides significant emotional and psychological support to members of the Armed Forces abroad and helps to sustain and improve their morale. 
3.Department of Defense telecommunications benefit 
(a)Provision of benefitAs soon as possible after the date of enactment of this Act, the Secretary of Defense shall provide, wherever practicable, prepaid phone cards, or an equivalent telecommunications benefit which includes access to telephone service, to members of the Armed Forces deployed outside the United States who are directly supporting Operation Iraqi Freedom or Operation Enduring Freedom, as determined by the Secretary, to enable such members to make telephone calls to family and friends in the United States without cost to the member. 
(b)Monthly amountThe value of the benefit provided by subsection (a) shall not exceed $40 per month per person. 
(c)End of programThe program established by subsection (a) shall terminate on the date that is 60 days after the date on which the Secretary determines that both Operation Iraqi Freedom and Operation Enduring Freedom have ended. 
(d)Funding 
(1)Use of existing resourcesIn carrying out this section, the Secretary shall maximize the use of existing Department of Defense telecommunications programs and capabilities, private support organizations, private entities offering free or reduced-cost telecommunications services, and programs to enhance morale and welfare. 
(2)Use of appropriated fundsIn addition to resources described in paragraph (1) and notwithstanding any limitation on the expenditure or obligation of appropriated amounts, the Secretary may use available funds appropriated to or for the use of the Department of Defense that are not otherwise obligated or expended to carry out this section. 
4.Deployment of additional telephone equipmentThe Secretary of Defense shall work with telecommunications providers to facilitate the deployment of additional telephones for use in calling the United States under this Act as quickly as practicable, consistent with the availability of resources. Consistent with the timely provision of telecommunications benefits under this Act, the Secretary should carry out this section and section 3 in a manner that allows for competition in the provision of such benefits. 
5.No compromise of military missionThe Secretary of Defense shall not take any action under this Act that would compromise the military objectives or mission of the Armed Forces. 
 
